Citation Nr: 0336410	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-19 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 1997 rating decision that assigned special monthly 
compensation (SMC) under 38 U.S.C. § 1114(r)(1) and not 
38 U.S.C. § 1114(r)(2).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran's DD Form 214 shows active military service from 
March 1991 to December 1997, and 4 months and 15 days of 
prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In an August 2002 VA Form 21-4138, the veteran filed a notice 
of disagreement (NOD) with the April 2002 rating decision 
claiming entitlement to an effective date prior to January 8, 
2002 for entitlement to SMC under 38 U.S.C. § 1114(r)(2) 
(West 2003).  This issue is addressed in the REMAND portion 
of this decision and will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  VA will notify 
the veteran if further action is required on her part.

A review of the record shows that, in a July 2003 Informal 
Brief, the veteran's representative raised the issue of CUE 
in a June 2000 rating decision that denied entitlement to SMC 
under 38 U.S.C. § 1114(r)(2).  This issue is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO assigned 
special monthly compensation (SMC) under 38 U.S.C. 
§ 1114(r)(1) and not 38 U.S.C. § 1114(r)(2); the appellant 
was notified of the decision in January 1998; and it became 
final when the appellant failed to submit an NOD.

2.  The December 1997 rating decision did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the rating 
decision constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.


CONCLUSION OF LAW

No CUE exists in a December 1997 rating decision, which 
assigned special monthly compensation under 38 U.S.C. 
§ 1114(r)(1) and not 38 U.S.C. § 1114(r)(2).  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim.

With CUE claims, there is, by law, no additional relevant 
evidence to be obtained. Whether a prior decision was clearly 
and unmistakably erroneous is based on the evidence of record 
at that time.  See, e.g., Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  The United States Court of 
Veterans Claims (the Court) recently held that the VCAA has 
no applicability to CUE claims.  See Dobbin v. Principi, 15 
Vet. App. 323 (2001) (citing Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (en banc)); see also Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).

In this case, the veteran is not prejudiced by the Board's 
consideration of her claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing CUE.  She has, by 
information letters, a rating action, and a November 2002 
statement of the case, been advised of the evidence 
considered in connection with her appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process, to include the fact that CUE 
claims may be adjudicated based on consideration only of the 
evidence extant at the time of the decision in question.  See 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b)(1), (e) (2003)).  Moreover, the veteran 
was given the opportunity to provide testimony and declined 
in an April 2003 letter from her representative.  Her 
representative has provided additional argument in support of 
her appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Pertinent Criteria

A.  Special Monthly Compensation

The SMC provided by 38 U.S.C. § 1114(o) is payable for any of 
the following conditions: Anatomical loss of both arms so 
near the shoulder as to prevent use of a prosthetic 
appliance; conditions entitling to two or more of the rates 
(no condition being considered twice) provided in 38 U.S.C.§ 
1114(l) through (n); bilateral deafness rated at 60 percent 
or more disabling (and the hearing impairment in either one 
or both ears is service-connected) in combination with 
service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one or both ears is service-
connected) in combination with service-connected blindness of 
both eyes having only light perception or less.  38 U.S.C.A. 
§ 1114 (West 2002).

Paraplegia, paralysis of lower extremities together with loss 
of anal and bladder sphincter control will entitle the 
veteran to the maximum rate under 38 U.S.C.A. 
§ 1114(o), through the combination of loss of use of both 
legs and helplessness.
 
The regulations provide that a veteran receiving the maximum 
rate under 38 U.S.C. § 1114(o), who is in need of regular aid 
and attendance or a higher level of care, is entitled to an 
additional allowance during periods he or she is not 
hospitalized at United States Government expense.  38 
U.S.C.A. 1114(r)(1)-(2) (West 2003).  The higher level aid 
and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(2) is payable in lieu of the regular aid and 
attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).

In addition, this higher level of aid and attendance 
allowance is payable whether or not the need for regular aid 
and attendance or a higher level of care was a partial basis 
for entitlement to the maximum rate under 1114(o), or was 
based on an independent factual determination.

Relevant statutory authority provides that if any veteran is 
in need of regular aid and attendance for a service connected 
disability, then, in addition to other possible SMC, the 
veteran shall be paid a monthly aid and attendance allowance.  
38 U.S.C.A. § 1114(r)(1) (West 2003).  (This rate of aid and 
attendance is R-1).  In the alternative, a higher rate of aid 
and attendance benefits is awarded if the veteran, in 
addition to such need for regular aid and attendance, is in 
need of a higher level of care.  The higher rate is warranted 
if the veteran, in the absence of the provision of such care, 
would require hospitalization, nursing home care, or other 
residential institutional care.  A higher level of care shall 
be considered to be needed for personal health-care services 
provided on a daily basis in the veteran's home by a person 
who is licensed to provide such services or who provides such 
services under the regular supervision of a licensed health-
care professional.  (This rate of aid and attendance is R-2).  
38 U.S.C.A. § 1114(r)(2) (West 2003).  Ultimately, the R-2 
rate provides for more compensation for aid and attendance 
than the R-1 rate.

In addition, 38 C.F.R. § 3.350 and § 3.352 provide further 
definitions on when aid and attendance benefits are to be 
granted.  These regulations also provide criteria as to when 
an R-1 rate is to be granted and when an R-2 rate is to be 
granted. The following are criteria in determining the need 
for regular aid and attendance: inability of the claimant to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to her 
daily environment.  38 C.F.R. § 3.352(a) (2003).

With regard to the R-2 rate, personal health-care services 
include (but are not limited to) such services as physical 
therapy, administration of injections, placement of 
indwelling catheters, and the changing of sterile dressings, 
or like functions which require professional health-care 
training or the regular supervision of a trained health-care 
professional.  A licensed health-care professional includes 
(but is not limited to) a doctor, a registered nurse, a 
licensed practical nurse, or a physical therapist licensed to 
practice by a State or political subdivision.  The term 
"under the regular supervision of a licensed health-care 
professional" means that an unlicensed person performing 
personal health-care services is following a regimen of 
personal health-care services prescribed by a health-care 
professional, and that the health-care professional consults 
with the unlicensed person providing the health-care services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice.  38 C.F.R. 
§ 3.352(b) (2003).

B.  Finality

VA regulations provide that, an appeal consists of an NOD 
filed in writing within one year of decision notification, 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (1997, 2003).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2003).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 
38 C.F.R. § 3.105(a) (1997, 2003).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (1997, 2003).
 
Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 C.F.R. § 3.160(e) (1997, 2003).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 C.F.R. § 3.156(a) (2003).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

C.  CUE

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell, 3 Vet. App. at 313-14).

The Court has also stated that CUE is a very specific and 
rare kind of "error." The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made. 

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

II.   Analysis

The veteran's representative maintains that the December 1997 
rating decision contains CUE because the medical evidence of 
record at the time of that decision clearly showed that the 
veteran was unable to care for herself and warranted 
entitlement to SMC at the R-2 rate.  

An August 1997 VA Report of Accidental Injury reflects that, 
on June 5, 1997, the veteran was a passenger in a vehicle, 
which was hit from behind.  Although she was wearing a seat 
belt, the veteran was thrown out of the motor vehicle and 
suffered a C5-C6 spinal cord injury (SCI).

An October 1997 Physical Evaluation Board (PEB) report shows 
that the veteran was to be placed on the Temporary Disability 
Retired List (TDRL) as 100 percent disabled due to a C5-C6 
jump fracture with near total quadriplegia (100 percent 
disabling), a right sacral fracture with pelvic hematoma (20 
percent disabling), and bilateral intimal damages to 
vertebral arteries (10 percent disabling).

A November 1997 VA aid and attendance examination report 
reflects that the veteran was unable to move her lower 
extremities.  Motor strength for grip, wrist flexion and her 
triceps, bilaterally, was equal to 0; motor strength for 
wrist extension and her biceps, bilaterally, was equal to 2+; 
and motor strength for her deltoids, bilaterally, was equal 
to 1+.  She was unable to sit on commode chair for bowel care 
and unable to balance.  The examiner indicated that she 
needed help with eating, dressing, and hair grooming.  She 
was unable to walk, stand or pivot and required a mechanical 
lift for transfer from bed to wheelchair and back.  The 
veteran used an environmental bed control to call the nurse 
and to talk on the phone.  She could operate a wheelchair 
with right hand control and needed assistance to walk.  The 
veteran went to physical therapy five times a week in her 
wheelchair.  The examiner noted lack of control of bowel and 
bladder movements, the former required a #16 Foley and the 
latter rectal suppositories.  The diagnosis was C5 
quadriplegia from a June 1997 motor vehicle accident with 
dislocation of C5-C6 with lack of control of bowel and 
bladder.  The examiner did not complete block #32 of the VA 
Form 21-2680, Certification of Need for Higher Level Aid and 
Attendance 38 U.S.C. § 314(r)(2) (currently 38 U.S.C. 
§ 1114(r)(2), which contains two boxes-one to indicate 
whether the veteran required the daily personal health-care 
services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care and the other to indicate that the veteran did not 
require daily skilled services.

VA hospital records from June through November 1997, reflect 
that a June 1997 motor vehicle accident left the veteran with 
a fracture to the C5-C6 jump facet and the loss of use of 
both hands and with a right sacral fracture with pelvic 
hematoma and a right transverse fracture of L3-L5 with the 
loss of use of both feet, loss of bowel and bladder control, 
and near total quadriplegia.  She also suffered vertebral 
artery dissections that later healed and developed multiple 
gastric stress ulcers.  The veteran was treated initially at 
the MED in Memphis and transferred to the Memphis VA Medical 
Center (VAMC) on June 9, 1997, where she was admitted to the 
surgical intensive care unit.  On June 17, 1997, the veteran 
was transferred to the neurosurgical ward, where it was 
decided that she would not require fusion.  On July 25, 1997, 
she was transferred to the SCI unit for physical therapy 
rehabilitation to maximize her remaining function, with an 
Aspen collar in place.  She was no longer on traction and a 
Striker frame.  At the time of an interim report in November 
1997, the veteran's symptomatology was similar to that 
described in the VA aid and attendance examination report.

Based on the above, in a December 1997 rating decision, the 
RO granted service connection for a C5-C6 jump fracture with 
near total quadriplegia with loss of use of both hands (100 
percent disabling), a right sacral fracture with pelvic 
hematoma and right transverse process fracture of L3-L5 with 
loss of use of both feet (100 percent disabling), loss of 
bowel control due to C5-C6 jump fracture with near total 
quadriplegia (100 percent disabling), loss of bladder control 
due to C5-C6 jump fracture with near total quadriplegia (60 
percent disabling), bilateral intimal damage to vertebral 
arteries (10 percent disabling), and multiple gastric ulcers 
(10 percent disabling), effective from December 2, 1997.  In 
addition, the RO granted SMC under the provisions 38 U.S.C. 
§ 1114(r)(1) and 38 C.F.R. § 3.350(h), subject to the 
provisions of 38 C.F.R. § 3.552(b)(2), on account of 
entitlement under 38 U.S.C.A. § 1114(o) and the need of 
regular aid and attendance.  The veteran was advised of this 
decision and her appellate rights the next month, but she did 
not file an NOD with the decision within one year of 
notification.

The December 1997 rating decision therefore became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.105, 
20.200, 20.302(a), 20.1103 (2003).  There is nothing in the 
record that can be construed as an informal claim for a 
higher level of SMC before April 2000. 

Insofar as the facts of record at the time of the December 
1997 decision did not include undebatable medical evidence 
showing a need for a higher level of care, the RO's denial of 
SMC under the provisions of 38 U.S.C.A. § 1114(r)(2) was 
consistent with and supported by the factual record and the 
extant law.  

The veteran's CUE arguments essentially amount to: first, an 
allegation that the RO misapplied extant law and, second, 
that it generally improperly weighed the available medical 
and service evidence.

The Board will first address the veteran's assertions 
relevant to interpretation of the law governing SMC under 
38 U.S.C. § 1114(r)(2).  The regulations provide that the 
placement of an indwelling catheter is considered to 
necessitate personal health-care service.  However, at the 
time of the December 1997 rating decision, the veteran was 
still hospitalized at a VA facility and thus ineligible for a 
special allowance.  Moreover, before her discharge to a 
nursing home, VA had removed her indwelling catheter.  

The veteran's representative points to VAOPGCPREC 23-92 (Nov. 
12, 1992), which holds that the greater aid and attendance 
allowance, provided under 38 U.S.C.A. § 1114(r)(2) for 
veterans in need of a higher level of care, may be paid where 
an otherwise eligible veteran is receiving residential or 
nursing home care in an institution at the veteran's own 
expense.  This opinion does not as the veteran's 
representative asserts mandate that a veteran be awarded a 
greater aid and attendance allowance simply by virtue of 
being a resident in a nursing home.  Contrary to the 
assertions, the tenor and focus of the General Counsel's 
opinion was permissive, not mandatory.  The General Counsel 
concluded that residence in a private institution at a 
veteran's own expense would not preclude payment of aid and 
attendance allowance for a higher level of care.  The General 
Counsel's opinion did not mandate a finding of a need for a 
higher level of care.

To warrant a finding of a need for a higher level of care, 
there would have to be a certification from a licensed 
health-care professional that the veteran required the daily 
personal health-care services of a skilled provider without 
which she would require hospital, nursing home, or other 
institutional care; or, there would have to be a statement 
from a licensed health-care professional indicating that an 
individual had been trained to provide direct care to the 
veteran in her home, and that such care was being supervised 
by a licensed health-care professional.  The November 1997 
aid and attendance examiner did not indicate that the veteran 
required the daily personal health-care services of a skilled 
provider without which she would require hospital, nursing 
home or other institutional care.  Therefore, the Board finds 
that the veteran had not established entitlement to a higher 
level of aid and attendance at the R-2 rate, based on the 
need for personal health-care services.  Thus, the December 
1997 rating decision was consistent with governing law.  

The veteran has also presented arguments that in effect 
amount to a disagreement with how the RO weighed the facts in 
the December 1997 rating decision.  Her representative 
contends that the severity of the veteran's disabilities, in 
and of themselves, should dictate what level of SMC to 
assign, R-1 versus R-2, and asks that VA use the spirit of 
the law to grant entitlement to SMC benefits at the R-2 rate 
based on the evidence that the veteran required the aid and 
attendance of another person 24 hours a day.  The fact 
remains that mere disagreement with the weighing of medical 
evidence extant in 1997 does not amount to CUE.  Russell, 3 
Vet. App. at 313-14.  Again, the record, as extant in 1997, 
shows no medical evidence on file undebatably compelled the 
conclusion that the veteran required a higher level of care.  
The facts as they were known to the RO lack evidence of an 
error, such that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  As such, no error, of the sort 
that is undebatable, is shown and no CUE exists in the 
December 1997 decision.  38 C.F.R. § 3.105(a).  


ORDER

The appeal, claiming CUE in a December 1997 rating decision, 
which assigned special monthly compensation under 38 U.S.C. 
§ 1114(r)(1) and not 38 U.S.C. § 1114(r)(2), is denied.




REMAND

In an August 2002 VA Form 21-4138, the veteran filed an NOD 
with the April 2002 rating decision, claiming entitlement to 
an effective date prior to January 8, 2002 for entitlement to 
SMC at the R-2 rate.  The Board observes that the RO has yet 
to discuss the issue of entitlement to an earlier effective 
date in a statement of the case (SOC).  The Court has held 
that where the Board finds an NOD has been submitted to a 
matter that has not been addressed in an SOC, the issue 
should be remanded to the RO for appropriate action.  
Manlincon, 12 Vet. App. 238.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

The RO should issue the veteran and her 
representative a statement of the case as 
to the issue of entitlement to an earlier 
effective date prior to January 8, 2002 
for special monthly compensation under 
38 U.S.C. § 1114(r)(2).  The appellant 
should be apprised of her right to submit 
a substantive appeal and to have her 
claim reviewed by the Board.  The RO 
should allow the appellant and her 
representative the requisite period of 
time for a response.

The purpose of this remand is to comply with due process of 
law.  No action by the veteran is required until she receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



